DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

In regard claim 1, the prior arts of record do not teach or disclose a network infrastructure device comprising: a radio coupled to a wireless communication interface to communicate with a plurality of wireless remote devices on a wireless mesh network; a wired network interface for communicatively coupling to a wired network; a processing device communicatively coupled to the radio, the wireless communication interface, and the wired network interface; and a memory storing instructions, that when executed by the processing device, cause the network infrastructure device to: establish a wireless connection with a client network infrastructure configuration device (CNICD) via the wireless mesh network; receive a set of configuration parameters for a target network device, via the wireless connection, from the CNICD; and act as a mesh point for the wireless mesh network to allow communication via a mesh link, between the CNICD and the target network device, prior to allowing the target network device to accept a communication enabled connection to the wired network, wherein the network infrastructure device acts as an intermediary on the mesh network to allow administrative communication between the CNICD and the target network device, the administrative communication including the set of configuration parameters for the target 

In regard claim 11, the prior arts of record do not teach or disclose a computer-implemented method for configuring network infrastructure devices, the method comprising: establishing a wireless connection between a client network infrastructure configuration device (CNICD) and a first network infrastructure device using a wireless mesh network; receiving a set of configuration parameters for a target network device, via the wireless connection, from the CNICD; using the first network infrastructure device as a mesh point to provide a mesh link between the CNICD and the target network device, prior to allowing the target network device to accept a communication enabled connection to a wired network, wherein the first network infrastructure device acts as an intermediary on the mesh network to allow administrative communication between the CNICD and the target network device, the administrative communication including the set of configuration parameters for the target network device, the set of configuration parameters allowing the target network device to enable a port for active connection to the wired network.

In regard claim 16, the prior arts of record do not teach or disclose a non-transitory computer readable medium comprising computer executable instructions that, when executed by one or more processing units, cause the one or more processing units to: establish a wireless connection with a client network infrastructure configuration device (CNICD) via a wireless mesh network; receive a set of configuration parameters for a target network device, via the wireless connection, from the CNICD; act as a mesh point for the wireless mesh network to 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) US 2016/0143028 to Mancuso et al. discloses an intelligent mobile wireless access point device that is set-up to allow for remote configuration of the access point device, via a mobile communication network, by a configuration server.
2) US 2011/0032844 to Patel et al. discloses system for configuring a wireless router and a wireless communications network includes establishing connectivity between a wireless router and at least one wireline router.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082.  The examiner can normally be reached on Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Date: 05/06/2021
/PHIRIN SAM/Primary Examiner, Art Unit 2476